RAPID Tests for EARLIER Treatment Investor Presentation Slide 2 Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to obtain additional financing and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission Slide 3 • Chembio Overview • Develops, Manufactures and Markets Rapid Point of Care Test (POCT) Products • Current POCTs for HIV, Syphilis & Other Infectious Diseases, applicable to many other markets • Branded & Private Label (OEM) Strategy • Enabled by Patented Dual Path Platform (DPP®) • Four products approved in Brazil 2010-11 now being launched by Brazilian OEM partner • FDA & USDA Approved Leased Manufacturing Facility in Medford, NY • 130 Employees Slide 4 Financial Overview · Five Year Compounded Annual Revenue Growth of 33% · Gross Margin Expansion Actual and % Sales · 2006: $1.60MM -25% · 2010: $8.10MM -48% · 2os. YTD -$3.40MM -52% · 2os. YTD -$3.98MM -55% · Profitable 2009, 2010 and 2011YTD (See graph) Slide 5 POCT’s – A Growing Global Market • $7B Global Point-of-Care Test (POCT) Market • Fastest Growing Segment of $39.5B In-Vitro Diagnostics Market • POCTs for HIV, Syphilis Serve Crucial Public Health Objectives o Chembio Pursuing FDA Approval of Sure Check® HIV Test for Self Testing by Consumers • Other Important POCT Markets o Infectious Diseases, Cardiac Markers, Companion Animal, OTC, Allergy Slide 6 DUAL PATH PLATFORM (DPP®) Chembio’s Proprietary POCT Technology • Independent Sample Flow Path Enables Improved Sensitivity & Use of More Challenging Sample Types • Improved Multiplexing Facilitated by Direct Binding, Uniform Delivery of Samples • Visual and/or Instrument Read-Out • Patents issued in several global markets including U.S., UK, Australia, Eurasia and China o Additional DPP® Patents Pending in the U.S. and many foreign countries (see graphics) Slide 7 Pipeline of Chembio-Branded Products Complemented by Current & Future OEM Programs Current OEM/Licensees:Fiocruz (Brazil), BIORAD, Alere Potential Future OEM/License Areas: Infectious Diseases, Veterinary Wellness Chembio Branded Products in Clinical Trials DPP® HIV SCREENING TEST – DPP® SYPHILIS SCREEN & CONFIRM – SURE CHECK® HIV OTC – OTHER INFECTIOUS DISEASE PRODUCTS Slide 8 Lateral Flow Rapid HIV Tests · >20% of 1.1MM HIV+ Individuals in U.S. Not Aware of their Status · Products Sold in US Professional Market by Alere Inc. (NYSE:ALR) as Clearview® brand o 10-Year Exclusive Agreement through Sept. 2016 o 42% Increase YTD v. 2010 · Ex-US Under Chembio Brands (STAT PAK® & SURE CHECK®) Slide 9 U.S. Rapid HIV Test Market Clearview Complete Clearview STAT PAK® DPP® HIV Screen OraQuick Uni-Gold (See Graphic) (See Graphic) (See Graphic) (See Graphic) (See Graphic) Manufacturer Chembio Chembio Chembio Orasure Technologies, Bethlehem PA Trinity Biotech, Dublin Ireland Current or Planned Distribution Private Label for Alere Direct & Distribution Private Label for Alere Direct & Distribution Direct & Distributors Direct sales force Direct sales force & distributors FDA Approval Date Clinical trials Technology Lateral Flow Lateral Flow Dual Path Platform (DPP®) Lateral Flow Lateral Flow Est. US Market Shr. 8% 12% N/A 65% 15% FDA Sensitivity 99.7% 99.7% TBD 99.3%OF/99.6% WB 100% FDA Specificity 99.9% 99.9% TBD 99.8%OF/100% WB 99.7% Features Sample Types All Blood Matrices All Blood Matrices Blood & Oral Fluid Claims being pursued Oral Fluid and all blood matrices except serum All Blood Matrices True IgG Control Y Y Y Y N Sample Size (in microliters) <5 <5 <5 <5 40 HIV-2 Y Y Y Y N Slide 10 Pipeline: Chembio-Branded Products Anticipated Timelines – US Market Product Est. Current & Potential U.S. Market Size DPP® HIV Screen Clinical Trials Commenced 2010, Completingin Q4; Modular PMA Submissions in Q1’11, Q3’11 and Q4’11 FDA Approval, CLIA waiver, US Market Launch $70MM/$150MM US POCT Market Developed into 7MM Unit Market since 2003 DPP® Syphilis Screen & Confirm Clinical Trials Q3-4’11; 510(K) Submission FDA Clearance & US Market Launch – Q3’11 NA/$50MM 69MM Syphilis tests performed in US; 50MM Clinical; Assumes 20% convert to POCT Sure Check® HIV OTC Product Already Approved for Professional Use which is pre-requisite; Submitting IDE for Self Testing Protocol Phase II Clinical Trials in 2012-2013 NA/$150MM Assumes $30 OTC Test Significant International Market Opportunities As Well Slide 11 Pipeline: OEM Contracts with FIOCRUZ Brazil Anticipate Minimum of $3MM in 2011 Revenues v. $.6MM in 2010 Contract DPP® HIV Screening Approved, Commercial Sales Commercial Sales Commercial Sales DPP® HIV Confirmatory Approved Commercial Sales Commercial Sales DPP® Syphilis Treponemal Agreement Signed December 2010 Approved Q1 ‘11, Commercial Sales Commercial Sales DPP® Syphilis Treponemal/ Non-Treponemal Submission, Approval Commercial Sales DPP® Canine Leishmaniasis Submitted Approved Q1’11, Commercial Sales Commercial Sales DPP® Leptospirosis Submitted, Approval, Commercial Sales Commercial Sales Slide 12 Pipeline: Other Products Project Activity Multiplex DPP® Product Developed for & Licensed to Bio-Rad Laboratories, Inc. Development completed. Anticipate CE Mark EOY 2011 – Launch EU early 2012.Manufacturing by Bio-Rad. Royalties Upon Commercial Sales Multiplex Influenza Immune Status Product Developed for Battelle/CDC Prototype Development Completed;Prototype products being evaluated at CDC. Additional development work under consideration. NIH Phase II Grant – Leptospirosis $2.9MM 3 Year Grant awarded 6/2009.Prototype Developed.Further reagent discovery underway.Approximately $1.7MM funding remaining in 2011 and 2012 if renewed as anticipated.Chembio is principal grantee. NIH Phase II Grant – Tuberculosis $2.4MM, 3 Year Grant awarded Effective 3/1/2011.Prototype Developed. Planning Multi-site Evaluations and Optimization, Validation and Commercialization.Chembio is principal grantee. Veterinary Diagnostic Applications Preliminary Discussions Platform Enhancements Buffer Integration and “Dual DPP®” projects in progress Slide 13 Financial Summary FY 2008-2010 Results • Record Revenues and Earnings • Improving Gross Margins • Controlled Operating Expenses • Operating Cash Flow Strengthened Balance Sheet (See Graphic) Slide 14 Financial Summary- First Quarter 2008-2011 · Steady increases in Revenue and Gross Profit · Increased R&D expense in 2011YTD driven partially by increased Clinical Trials expense · Profitable Q2-2011 and YTD (See Graphic) Slide 15 Selected Comparative Operating Statement Items – 2010 vs. 2011 3mos. June 30, 2011 3mos. June 30, 2010 June 30, 2011-YTD June 30, 2010-YTD December 31, 2010 Net Product Revenues Non-Product Revenues TOTAL REVENUES $ 3,614,151 $ 3,419,442 $ 7,249,832 $ 6,532,858 $ 16,704,703 GROSS MARGIN 57% 61% 55% 52% 48% OPERATING COSTS: Research and development expenses 32% 23% 34% 24% 15% Selling, general and administrative expense 19% 20% 20% 21% 18% INCOME FROM OPERATIONS OTHER INCOME (EXPENSES): NET INCOME 5% 18% 1% 7% 15% Slide 16 Revenue Growth by Category: 2009 vs. 2010 (see graphic) Slide 17 Revenue Growth by Category: Q2’10 YTD vs. Q2’11 YTD (see graphic) Slide 18 Selected Balance Sheet Data ($ in millions) June.’11 Dec. '10 Dec. '09 Dec. ‘08 Cash Accounts Receivable Inventories Total Current Assets Net Fixed Assets Other Assets Total Assets Total Current Liabilities Total Liabilities Total Equity Total Liabilities & Shareholders Equity Slide 19 Anticipated Milestones 2011 • Clinical & Regulatory Programs for Branded Products ‐ HIV PMA Modular Submissions ‐ Syphilis Clinical Trials ‐ Sure Check HIV OTC IDE • Commercialization of OEM Products ‐ 2011 FIOCRUZ ‐ 2 • New Branded ProductDevelopment • New R&D & OEM Product Agreements • Continued US Lateral Flow HIV Test Market Share Gains & Potential New International Market Opportunities Slide 20 Leadership Executive Joined Company* Lawrence Siebert,Chairman & CEO Richard Larkin, CFO Javan Esfandiari, SVP R&D Tom Ippolito, VP Regulatory, Clinical, QA/QC Rick Bruce, VP Operations Independent Directors Joined Board Gary Meller, MD, MBA Kathy Davis, MBA Barbara DeBuono, MD MPH Peter Kissinger, Ph.D Slide 21 TOTAL EMPLOYMENT Approx. 130 Research and Development – 24 Regulatory and Clinical QA & QC – 11 Sales, General & Administration – 8 Operations- 87 Fully Integrated FDA & USDA Approved Development & Manufacturing in 24,000 S/F Leased Facility in Medford, NY Slide 22 Potential Impact of OEM & Branded Products Revenue* (See Graphic) Slide 23 CEMI Selected Share Data Ticker Symbol (OTC-QB) CEMI.QB Price 7/29/2011 52-Week High 52-Week Low Outstanding Shares Market Capitalization Fully Diluted Shares Management Holding Average Daily Volume (3 months) Options and Warrants Amt. Avg. Ex. Price Options (3.89MM held by mgmt. & board) Warrants (MM)-Exp. Dates 10/06/2011 02/05/2012 Total Warrants (MM) Total Options & Warrants (MM) (See graphics) Slide 24 DPP® HIV Screening Assay For Use with Oral Fluid or Blood Samples · Improved Performance Based on Multiple Studies · US Clinical Trials Being Completed in 2011 o Modular PMA Submission in 2011 o Anticipated Approval 2012 · OTC Opportunity (See graphic) Slide 25 DPP® Syphilis Screen & Confirm • First POCT in US for Syphilis • All Pregnant Women Tested for Syphilis • Current Laboratory Tests Inadequate • Enables Confirmation & Treatment At POC • International Evaluation Ongoing in China • Anticipate FDA Clearance in early 2012 (See graphic) Slide 26 SURE CHECK® HIV OTC IDE Submission 2011; Clinical Trials Beginning 2012 • Patented All-In-One Barrel Device • Increasing Market Acceptance in Professional Market (Clearview by Alere) • Alternative to Less Sensitive Oral Fluid Product from Only Competitor • Potential Clinical Trials, Submission to FDA, and Approval in 2012-14 (See graphic)
